DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 15, 2021. Claims 14-16 are amended, Claim 20 is added, Claims 1-11 and 19 are cancelled, and presents arguments, is hereby acknowledged. Claims 12-18 and 20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on February 15, 2021 have been fully considered. 
Applicant argues that cited arts fail to teach limitations of the independent Claim 12 and depending claims 13-14, especially Applicant argues:
Regarding Claim 12, Yuan’s Figs. 1 and 3 “teach a 2D beam-forming antenna arrays ….. and that Yuan only connects the ports of a radio to the radiating elements that are in the same two-dimensional array, and hence to radiating elements that all have the same azimuth boresight pointing direction.”
Regarding Claim 13, Yuan does not teach beamforming vs. MIMO.
Regarding Claim 14, Yuan as modified does not teach a linear array antenna arrange in 0, 90, 180 and 270 degree azimuth direction.
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding Claim 12, Yuan teaches 2D arrays is formed in 0, 120, 240 azimuth direction, e.g. Fig. 1, each 2D array is formed using multiple linear arrays, e.g. Figs. 6-7, each 2D array is controlled by a baseband unit that can configure the radio elements of the 2D array or each of linear array of the 2D array, e.g. in Fig. 3 there are multiple CPRIs are used to connect radio elements to baseband unit, where number of CPRI signals are designed depended; Fig. 1 also illustrated that each 2D array can be configured to communicated with in multiple fashions as Azimuth beamforming or Elevation beamforming; Fig. 9-11 illustrate different array configuration for different applications, and Fig. 12 further illustrates a MIMO configurations. The radiating elements are linear array in physical form but it can be formed functional arrays in either Azimuth or Elevation beamforming, and also in multiple MIMO configurations, which are further illustrated in Shultz, e.g. Sections 2.3 and 3.

Therefore, Yuan as modified by Shultz teaches all elements of Claim 12. 
Regarding Claim 13, Yuan Fig. 12 and Shultz sections 2.3 and 3 teaches exact such. 
Regarding Claim 14, Yuan teaches an antenna system that has three antenna arrays spaced 120 degree apart; and Hartenstein teaches an antenna system that has antenna array be spaced 30 degree physically, and 30-degree or 90 degree electronically as in Figs. 3-4. 
Rejection of Claims 1 and 13 are maintained through reasons be given above. Regarding Claims 14-18 and 20, in light of amended Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160135180 A1 (Yuan), in view of Bernhard Schulz, White Paper, LTE Transmission Modes and Beamforming, October 2011 (Hereinafter Schulz).
Regarding Claim 12, Yuan teaches: 
A method of operating a base station antenna that includes at least a first linear array of dual-polarized radiating elements and a second linear array of dual-polarized radiating elements, each dual-polarized radiating element including a first polarization radiator that radiates at a first polarization and a second polarization radiator that radiates at a second polarization that is orthogonal to the first polarization, the first and second linear arrays having different azimuth boresight pointing directions Yuan: Figs.1-3 and [0029]-[0046], sector antenna arrays on a FD-MIMO eNB that provides different azimuth boresights; the sector array may have 8+ transceiver circuits (RF radios) to interface to the antenna array, where each antenna array may consist of dual-polarized radiation elements, e.g. Fig. 6; each radiation element can be cross-polarized; : a multi-radios, multi-arrays sector antenna that covers in various azimuth beamforming and elevation beamforming, where each azimuth beam has different azimuth boresight (Figs. 1 and 9); each radiator element can be cross-polarized (Fig. 6), which implies that there are two feeds to each cross-polarized elements; the sector antenna has 8+ radios (Fig. 3) that enables beamforming depending on application and environmental factors; array element is a 2D array, i.e. different array elements form a different azimuth boresights and elevation boresights, the method comprising: 
array antenna can be configured to communicate with multiple users simultaneously; Figs. 9-11, a beamforming demonstration where user data may require narrow beam for longer range and control beams may require larger coverage area; Fig. 19, an illustration of MIMO where multiple antennas transmits data to UEk simultaneously. It is further noted that a MIMO is widely used for diversity and capacity gain where beamforming is a way to achieve max gain of the signal by steering the beam direction as further illustrated in Schultz (e.g. Table 3 that in a LTE, transmission mode can be Multi-user MIMO, Beamforming, diversity or combination of them as Yuan in Fig. 9-11 by configure antenna arrays).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yuan with MIMO and BF as taught by Schulz. The advantage of doing so is to provide a standardized method of beamforming in MIMO to improve transmission to users at the far reaches of cell coverage (Schulz: Intro).
Regarding Claim 13, Yuan as modified teaches all elements of Claim 13. Yuan as modified further teaches: 
The method of Claim 12, wherein the first user is closer to the base station antenna than the second user (Yuan: Figs. 9-11, for a given power constraint, radiator elements of an antenna array maybe configured for diversity (MIMO) or BF for range, where the transmission configuration depends on channel info that is also illustrated by Yuan in Fig. 2-5).
Regarding Claim 18, Yuan as modified teaches all elements of Claim 12. Yuan as modified teaches:
The method of Claim 12, further comprising: using a radio to sample a channel between the base station and a selected one of a plurality of users, and based on the channel sampling, determining whether data will be transmitted to the - selected user using beam-forming alone or using beam-forming in conjunction with MIMO transmission techniques (Yuan: Fig. 2, Channel conditions are measured through SRS, CQI info, where using channel info through receiving signal to configure antenna array for diversity or beamforming is known arts in the field).
Claims 14 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over US 20160135180 A1 (Yuan), in view of Bernhard Schulz, White Paper, LTE Transmission Modes and Beamforming, October 2011 (Hereinafter Schulz) and in further view of US 20100119002 A1 (Hartenstein).
Regarding Claim 14, Yuan as modified teaches all elements of Claim 13. Yuan as modified does not teach explicitly on a third linear array of dual-polarized radiating elements and a fourth linear array of dual-polarized radiating elements, wherein at least two of the first through fourth linear arrays point in opposite directions, However, Hartenstein teaches:
The method of Claim 12, the base station antenna further comprising a third linear array of dual-polarized radiating elements and a fourth linear array of dual-an antenna system that has antenna array be spaced 30 degree physically, and 30-degree or 90 degree electronically as in Figs. 3-4; Figs. 4-5, a multi-array antenna that boresight of 404a is opposite from 404g).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yuan as modified with a third linear array of dual-polarized radiating elements and a fourth linear array of dual-polarized radiating elements, wherein at least two of the first through fourth linear arrays point in opposite directions as taught by Hartenstein. The advantage of doing so is to provide a MIMO system without significant space constraints (Hartenstein: [0004]-[0014]).
Regarding Claim 20, all limitations are taught by Claims 12 and 14. Therefore, Claim 20 is rejected for the same reasons as Claims 12 and 14.
Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160135180 A1 (Yuan), in view of Bernhard Schulz, White Paper, LTE Transmission Modes and Beamforming, October 2011 (Hereinafter Schulz) and in further view of US 20100119002 A1 (Hartenstein) and Wang, J., Lv, Z. and Li, X., 2014. Analysis of MIMO diversity improvement using circular polarized antenna. International Journal of Antennas and Propagation, 2014 (Wang).
Regarding Claim 15, Yuan as modified teaches all elements of Claims 12-14. Yuan as modified further teaches: 
The method of Claim 14, wherein first data stream is transmitted using a 4xMIMO transmission technique (Schulz: Fig. 5, 2xN, 4XN or 8xN MIMO), 
Yuan as modified does not teach explicitly on transmitting two data through different polarized elements of the antenna array. However, Wang teaches:
where the first and second linear arrays are used together to transmit a first data stream at a first polarization and to transmit a second data stream at a second polarization, and the third and fourth four linear arrays are used together to transmit a third data stream at the first polarization and to transmit a fourth data stream at the second polarization (Wang: p5-6, Figs. 3-4 and section 3.3, a MIMO configuration with two different polarized transmitting antennas Ant1-2 and two different polarized receiving antennas, Ant3-4, where Ant1-2 transmit simultaneously with different polarized data).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yuan as modified with transmitting two data through different polarized elements of the antenna array as taught by Wang. The advantage of doing so is to provide a MIMO antenna configuration with different polarized antenna elements to increase antenna performance for capacity and/or diversity gain (Wang: Intro).
Regarding Claim 16, Yuan as modified teaches all elements of Claims 12-14. Yuan as modified does not teach explicitly on the first through fourth linear arrays are used to transmit the second data stream. However, Wang teaches:
a MIMO configuration with two different polarized transmitting antennas Ant1-2 and two different polarized receiving antennas, Ant3-4, where Ant1-2 transmit simultaneously with different polarized data, where linear arrays can be all used for diversity is one of specific configuration of MIMO).
Regarding Claim 17, Yuan as modified teaches all elements of Claims 12-14/16. Yuan as modified teaches:
The method of Claim 16, wherein the base station antenna operates in a beam- forming mode and also simultaneously operates using a 2xMIMO transmission technique by transmitting the second data stream through the first through fourth linear arrays at a first polarization while simultaneously transmitting a third data stream through the first through fourth linear arrays to the second user at a second polarization (Schulz: Fig. 5 and Wang: p5-6, Figs. 3-4 and section 3.3, a MIMO configuration with two different polarized transmitting antennas Ant1-2 and two different polarized receiving antennas, Ant3-4, where Ant1-2 transmit simultaneously with different polarized data, where linear arrays can be all used for diversity is one of specific configuration of MIMO).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649